Exhibit 10.1

 

Award Number:                                                         
Grantee Name:                                                         


FORM OF KINETIC CONCEPTS, INC.
2004 EQUITY PLAN
RESTRICTED STOCK AWARD AGREEMENT


          THIS RESTRICTED STOCK AWARD AGREEMENT (the “Award Agreement”) is made
and entered into as of _______________, 200__ (the “Date of Grant”), by and
between Kinetic Concepts, Inc., a Texas corporation (the “Company”), and
[_________________________] (the “Grantee”).  Capitalized terms not defined
herein shall have the meaning ascribed to them in the Company’s 2004 Equity Plan
(the “Plan”).  Where the context permits, references to the Company or any of
its Subsidiaries or affiliates shall include the successors to the foregoing.


          Pursuant to the Plan, the Administrator has determined that the
Grantee is to be granted Restricted Stock, subject to the terms and conditions
set forth in the Plan and herein, and hereby grants such Restricted Stock.


          1.     Grant of Restricted Stock.  The Company hereby grants to the
Grantee [_______] shares of Restricted Stock (the "Award") on the terms and
conditions set forth in this Award Agreement and as otherwise provided in the
Plan.


          2.     Terms and Conditions of Award.  The Award shall be subject to
the following terms, conditions and restrictions:


                  (a)     Restrictions.  Restricted Stock and any interest
therein, may not be sold,
                            transferred, pledged, hypothecated, assigned or
otherwise disposed of,
                            except by will or the laws of descent and
distribution, during the
                            Restricted Period.  Any attempt to dispose of any
Restricted Stock in
                            contravention of any such restrictions (the
"Restrictions") shall be null
                            and void and without effect.


                  (b)     Certificate; Restrictive Legend.  The Grantee agrees
that any certificate
                            issued for Restricted Stock prior to the lapse of
any outstanding
                            restrictions relating thereto shall be inscribed
with the following legend:


                            THIS CERTIFICATE AND THE SHARES OF STOCK
                            REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND
                            CONDITIONS, INCLUDING FORFEITURE PROVISIONS AND
                            RESTRICTIONS AGAINST TRANSFER (THE "RESTRICTIONS"),
                            CONTAINED IN THE KINETIC CONCEPTS, INC. 2004 EQUITY
                            PLAN AND THE RESTRICTED STOCK AWARD AGREEMENT
                            ENTERED INTO BETWEEN THE REGISTERED OWNER AND
                            THE COMPANY.  ANY ATTEMPT TO DISPOSE OF
                            THESE SHARES IN CONTRAVENTION OF THE RESTRICTIONS,
                            INCLUDING BY WAY OF SALE, ASSIGNMENT, TRANSFER,
                            PLEDGE, HYPOTHECATION OR OTHERWISE, SHALL BE NULL
                            AND VOID AND WITHOUT EFFECT.


                  (c)     Rights as a Shareholder.  Subject to the restrictions
set forth in the Plan
                            and this Award Agreement, including the Restrictions
set forth in
                            Paragraphs 2(a) and 2(d), during the Restricted
Period, the Grantee shall
                            possess all incidents of ownership with respect to
the Restricted Stock
                            granted hereunder, including the right to receive
dividends with respect
                            to such Restricted Stock (provided however, that any
dividends paid in
                            property other than cash shall be subject to the
same restrictions that
                            apply to the underlying Restricted Stock) and the
right to vote such
                            Restricted Stock.


                  (d)     Lapse of Restrictions.  Except as may otherwise be
provided herein, the
                            Restrictions on transfer set forth in Paragraph 2(a)
shall lapse subject to
                            the terms and conditions and in the manner set forth
in Appendix A
                            attached hereto.


                                 Promptly after each lapse of Restrictions
relating to the Restricted
                            Stock without forfeiture, and provided that the
Grantee shall have
                            complied with his or her obligations under Paragraph
2(f) hereof, the
                            Company shall issue to the Grantee or the Grantee's
personal
                            representative a stock certificate representing a
number of Shares, free
                            of the restrictive legend described in Paragraph
2(b), equal to the
                            number of Shares of Restricted Stock with respect to
which such
                            restrictions have lapsed.  If certificates
representing such Restricted
                            Stock shall have theretofore been delivered to the
Grantee, such
                            certificates shall be returned to the Company,
complete with any
                            necessary signatures or instruments of transfer
prior to the issuance by
                            the Company of such unlegended Shares.


                  (e)     Effect of Conduct Constituting Cause; Termination of
Employment or
                           Service; or Change in Control.


                            (i)     If at any time (whether before or after
termination of employment
                                     or service) the Administrator determines
that the Grantee has
                                     engaged in conduct that would constitute
Cause for termination,
                                     the Administrator may provide for the
immediate forfeiture of the
                                     Award (including any securities, cash or
other property issued
                                     upon settlement of the Award), whether or
not the Restrictions on
                                     the Shares of Restricted Stock have
lapsed.  Any such
                                     determination by the Administrator shall be
final, conclusive and
                                     binding on all persons.


                           (ii)     If the Grantee’s employment with or service
to the Company, any
                                     Subsidiary or affiliate thereof, terminates
for any reason during
                                     the Restricted Period, the Grantee shall
immediately forfeit any
                                     rights to the Shares of Restricted Stock
with respect to which the
                                     Restrictions have not lapsed and shall have
no further rights
                                     thereto.


                         (iii)     Upon the occurrence of a Change in Control,
Restrictions on all
                                     outstanding Restricted Stock shall
immediately lapse, unless the
                                     Award is either assumed or an equitable
substitution is made
                                     therefor.  In addition, if the Grantee’s
employment with or service
                                     to the Company, any Subsidiary or affiliate
thereof is terminated
                                     other than for Cause within 24 months
following a Change in
                                     Control, Restrictions on all outstanding
Restricted Stock with
                                     respect to which the Restrictions have not
lapsed shall
                                     immediately lapse.


                  (f)     Taxes.  Pursuant to Section 14 of the Plan, the
Company (or Subsidiary
                           or affiliate, as the case may be) has the right to
require the Grantee to
                           remit to the Company (or Subsidiary or affiliate, as
the case may be) in
                           cash an amount sufficient to satisfy any federal,
state and local tax
                           withholding requirements related to the Award.  With
the approval of
                           the Administrator, the Grantee may satisfy the
foregoing requirement by
                           electing to have the Company withhold from delivery
Shares or by
                           delivering Shares, in each case, having a value equal
to the aggregate
                           required minimum tax withholding to be collected by
the Company or
                           any Subsidiary or affiliate thereof.  Such Shares
shall be valued at their
                           Fair Market Value on the date on which the amount of
tax to be withheld
                           is determined.   Fractional share amounts shall be
settled in cash.


                                The Grantee shall promptly notify the Company of
any election made
                           pursuant to Section 83(b) of the Code.


          3.     Adjustments.  The Award and all rights and obligations under
this Award Agreement are subject to Section 5 of the Plan.


          4.     Notice.  Whenever any notice is required or permitted
hereunder, such notice shall be in writing and shall be given by personal
delivery, facsimile, first class mail, certified or registered with return
receipt requested.  Any notice required or permitted to be delivered hereunder
shall be deemed to have been duly given on the date which it is personally
delivered or, whether actually received or not, on the third business day after
mailing or 24 hours after transmission by facsimile to the respective parties
named below.


                      If to the Company:          Kinetic Concepts, Inc.
                                                              Attn.:  Chief
Financial Officer
                                                              8023 Vantage Drive
                                                              San Antonio, TX 
78230
                                                              Phone:  (210)
255-6456
                                                              Fax:  (210)
255-6125


                      If to the Grantee:             [Name of Grantee]
                                                              [Address]
                                                              ______________________
                                                              Facsimile:
_____________


                  Either party may change such party’s address for notices by
duly giving notice pursuant hereto.


          5.     Compliance with Laws.


                  (a)     Shares shall not be issued pursuant to the Award
granted hereunder
                           unless the issuance and delivery of such Shares
pursuant thereto shall
                           comply with all relevant provisions of law,
including, without
                           limitation, the Securities Act of 1933, as amended,
the Exchange Act
                           and the requirements of any stock exchange upon which
the Shares may
                           then be listed, and shall be further subject to the
approval of counsel for
                           the Company with respect to such compliance.  The
Company shall be
                           under no obligation to effect the registration
pursuant to the Securities
                           Act of 1933, as amended, of any interests in the Plan
or any Shares to be
                           issued hereunder or to effect similar compliance
under any state laws.


                  (b)     All certificates for Shares delivered under the Plan
shall be subject to
                           such stock-transfer orders and other restrictions as
the Administrator
                           may deem advisable under the rules, regulations, and
other requirements
                           of the Securities and Exchange Commission, any stock
exchange upon
                           which the Shares may then be listed, and any
applicable federal or state
                           securities law, and the Administrator may cause a
legend or legends to
                           be placed on any such certificates to make
appropriate reference to such
                           restrictions.  The Administrator may require, as a
condition of the
                           issuance and delivery of certificates evidencing
Shares pursuant to the
                           terms hereof, that the recipient of such Shares make
such agreements
                           and representations as the Administrator, in its sole
discretion, deems
                           necessary or desirable.


          6.     Protections Against Violations of Agreement.  No purported
sale, assignment, mortgage, hypothecation, transfer, pledge, encumbrance, gift,
transfer in trust (voting or other) or other disposition of, or creation of a
security interest in or lien on, any of the Shares underlying the Award by any
holder thereof in violation of the provisions of this Award Agreement, the Plan
or the Articles of Incorporation or the Bylaws of the Company, will be valid,
and the Company will not transfer any such Shares on its books nor will any such
Shares be entitled to vote, nor will any dividends be paid thereon, unless and
until there has been full compliance with such provisions to the satisfaction of
the Company.  The foregoing restrictions are in addition to and not in lieu of
any other remedies, legal or equitable, available to enforce said provisions.


          7.     Failure to Enforce Not a Waiver.  The failure of the Company to
enforce at any time any provision of the Award Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.


          8.     Governing Law.  The Award Agreement shall be governed by and
construed according to the laws of the State of Texas without regard to its
principles of conflict of laws.


          9.     Incorporation of the Plan.  The Plan, as it exists on the date
of the Award Agreement and as amended from time to time, is hereby incorporated
by reference and made a part hereof, and the Award and this Award Agreement
shall be subject to all terms and conditions of the Plan.  In the event of any
conflict between the provisions of the Award Agreement and the provisions of the
Plan, the terms of the Plan shall control, except as expressly stated
otherwise.  The term “Section” generally refers to provisions within the Plan
(except where denoted otherwise) and the term “Paragraph” shall refer to a
provision of this Award Agreement.


         10.     Amendments.  This Award Agreement may be amended or modified at
any time, but only by an instrument in writing signed by each of the parties
hereto.


         11.     Agreement Not a Contract of Employment.  Neither the Plan, the
granting of the Award, the Award Agreement nor any other action taken pursuant
to the Plan shall constitute or be evidence of any agreement or understanding,
express or implied, that the Grantee has a right to continue to be employed by,
or to provide services as a director, consultant or advisor to, the Company, any
Subsidiary or affiliate thereof for any period of time or at any specific rate
of compensation.


         12.     Authority of the Administrator.  The Administrator shall have
full authority to interpret and construe the terms of the Plan and the Award
Agreement.  The determination of the Administrator as to any such matter of
interpretation or construction shall be final, binding and conclusive.


         13.     Binding Effect.  The Award Agreement shall apply to and bind
the Grantee and the Company and their respective permitted assignees or
transferees, heirs, legatees, executors, administrators and legal successors.


         14.     Tax Representation.  The Grantee has reviewed with his or her
own tax advisors the federal, state, local and foreign tax consequences of the
transactions contemplated by this Award Agreement.  The Grantee is relying
solely on such advisors and not on any statement or representations of the
Company or any of its agents.  The Grantee understands that he or she (and not
the Company) shall be responsible for any tax liability that may arise as a
result of the transactions contemplated by the Award Agreement.

         15.     Acceptance.  The Grantee hereby acknowledges receipt of a copy
of the Plan and this Award Agreement.  Grantee has read and understands the
terms and provisions thereof, and accepts the Award subject to all the terms and
conditions of the Plan and the Award Agreement.

 

                                                   [SIGNATURE PAGE FOLLOWS]

 


 

          IN WITNESS WHEREOF, the parties hereto have executed and delivered the
Award Agreement on the day and year first above written.



                                                           KINETIC CONCEPTS,
INC.

 

                                                           By:
                                                                          
                                                           Name:
                                                                     
                                                           Title:
                                                                       

                                                           GRANTEE


                                                           Signature:
                                                               
                                                           Name:
                                                                     
                                                           Address:
                                                                 
                                                                            
                                                               
                                                           Telephone:
                                                              
                                                           Social Security No.:
                                               



 

 

Number of Shares                            

Date of Grant                          

of Restricted Stock                            

 

 

                                                                

                                                                       

 

 

                   SEE APPENDIX A FOR SCHEDULE OF LAPSE OF RESTRICTIONS.


 

APPENDIX A


[This Appendix sets forth the procedure for determining whether and when the
Restrictions on the Award will lapse.  The Restrictions on the Award will lapse
according to the following schedule, subject to acceleration as described
below:]

 

Lapse Date,

Portion of Award with respect to which

Anniversary of Grant Date

                    Restricted Lapse                   

2010

1/3

2011

1/3

2012

1/3

 

Performance Based Acceleration

 

[Acceleration of lapsing is based on the Company’s performance against the prior
fiscal year’s Consolidated Financial Metric (“CFM”) for the Company, which will
be calculated by the Compensation Committee in accordance with the Company’s
Annual Incentive Bonus Guidelines (the “AIB”).  For each 25% increase in the CFM
over the prior fiscal year’s CFM, lapsing of Restrictions will be accelerated by
1 year for the entire Award, as follows:

 

% Improvement

First Lapse Date,

Second Lapse Date

Third Lapse Date

over prior year's CFM

Anniv. of Grant Date

Anniv. of Grant Date

Anniv. of Grant Date

25%

2009

2010

2011

50%

2008

2009

2010

75%

2007

2008

2009

 

The Compensation Committee will determine the Company’s CFM performance against
the prior fiscal year’s CFM on a quarterly basis at the next regularly scheduled
Board meeting following the end of each fiscal quarter.  The CFM will be
calculated in the same manner as under the AIB, with such adjustments for
special and non-recurring items as the Compensation Committee deems
appropriate.  The quarterly CFM measurement will be made based on performance
over the last twelve months ending with the coinciding fiscal quarter.  If a CFM
target is achieved after the date to which lapsing would be accelerated, then
the Restrictions on the corresponding portion of the Award will lapse on the
date that the Compensation Committee makes the determination that the CFM target
has been achieved.]


[Acceleration of lapsing will be based on the following performance criteria, as
determined by the Compensation Committee of the Board of Directors.  Shares may
be subject to complete forfeiture and vesting may ensue after employee's
services cease.]